     Case: 1:19-cv-02952 Document #: 32 Filed: 07/12/19 Page 1 of 2 PageID #:857




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ART AKIANE LLC et al.,
           Plaintiffs and
           Counter-defendants,
                                                         Civil Action No.: 1:19-cv-02952
v.
                                                         Judge Jeffrey Cole
 ART & SOULWORKS LLC, and
 CAROL CORNELIUSON,
           Defendants and
           Counterclaimants.



                            MOTION FOR EXTENSION OF TIME

       Plaintiffs and Cross-defendants Art Akiane LLC et al. (“Art Akiane”) respectfully request

a Court order for an extension of time to July 19, 2019 for Art Akiane to serve its settlement letter

to Defendants and Counterclaimants Art & SoulWorks LLC et al. (“Art & SoulWorks”). Art

Akiane has only just received from Art & SoulWorks a settlement production. Given the original

deadline of July 16, 2019 for Art Akiane to serve its settlement letter, an extension of time to July

19, 2019 will allow Art Akiane to review the production to better answer the issues presented for

settlement.



Dated: July 12, 2019                                  Respectfully submitted,

                                                      ART AKIANE LLC,


                                                      By: /s/ Adam Wolek
                                                      Adam Wolek
                                                      Marcus S. Harris
                                                      TAFT STETTINIUS & HOLLISTER LLP
                                                      111 E. Wacker Drive, 28th Floor
                                                      Chicago, Illinois 60601
                                                      Phone: (312) 836-4063

                                                 1
    Case: 1:19-cv-02952 Document #: 32 Filed: 07/12/19 Page 2 of 2 PageID #:857




                                                     Fax: (312) 966-8598
                                                     awolek@taftlaw.com
                                                     mharris@taftlaw.com

                                                     R. Eric Gaum (pro hac vice)
                                                     TAFT STETTINIUS & HOLLISTER LLP
                                                     200 Public Square, Suite 3500
                                                     Cleveland, Ohio 44114-2302
                                                     Phone: (216) 241-2838
                                                     Fax: (216) 241-3707
                                                     egaum@taftlaw.com

                                                     Counsel for Plaintiff Art Akiane LLC




                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 12, 2019, the foregoing was filed with the Clerk of Court via

CM/ECF, which provided notice of the same to all parties who have made an appearance in this

case.




                                                             /s/ Adam Wolek




                                                 2
